Title: To Thomas Jefferson from Gideon Granger, 1 April 1805
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     General Post Office April 1st. 1805
                  
                  
                      I have now the honor to enclose a continuam of Mr Eastons communication, and the pleasure to inform you that the New Orleans mail, via Fort Stoddart, will, at furthest, be in opperation by the 15th of May next.
                  
                      I pray you to accept my congratulations on the brilliant sweep of our friends in New Hampshire and on our certain prospects in Massachusetts—
                  With great esteem and respect Yours affectionately
                  
                     Gidn Granger 
                     
                  
                Enclosure
                                    
                     
                        
                        
                     
                     Should a sentiment that prevailed among some members of Congress last winter and which originated from the Lauded interest be carried into effect it would prove injurious to the United States—ruinous to the Western Country and infringe the rights of the people—it is the disposition to retard the progress of settlement on the west side of the Mississippi to which I allude—It will require no argument to prove this—it depends on fact—For should the western bank of the Mississippi remain unsettled the first disturbance or rupture with the Indian Tribes would either totally cut off the navigation of the river or render it too perilous to carry on that communication  and intercourse so absolutely necessary between the upper and lower country to transport to market its vast produce—No benefit would be derived from the Lead mines rich sources of wealth to the country and the manufacture of Salt iron and various other articles needful to a large portion of the settlements on the east side of the Mississippi not having a sufficient supply of those articles would be prevented and that equality of rights and privileges the brightest ornaments of a Republican government destroyed—
                     It might be just as well as good policy in the national Legislature to maik a certain line of Longitude including all the settlements west—and say to the emigrant or to the citizen—this far mayest thou go but no farther.
                     
                     A strong frontier settlement would thereby be formed sufficient in a short time to protect itself against the ravages of the Indians, should any dare to molest—the navigation of the Mississipi secured and the general prosperity of the United States felt from an enhanced value of the public lands in the interior—
                     Notwithstanding there may be solid objections to giving a representative form of Government to the Orleans territory—yet from the manners habits and dispositions of the People of this District I would propose that here as the best form—Independent of the large majority of Americans already amongst us who are attached to this mode of Government the greatest equality prevails among the French inhabitants—a civil quiet people—easily governed—and although they are ignorant of the principles of every species of Government their attachment might be gained to the most republican form—
                     Saint Genevieve is the only village over which a Priest can have any influence—and from the liberality of the Parsons sentiments who is settled there no difficulty would be apprehended from him—
                     One branch of the Legislature to be composed of a member from each district with the addition of one more for every five hundred Electors to be chosen by the Citizens from their body, would be most desirable—the remainder of the Government might be for the present in all respects the same or similar to the first grade of Territorial Government within the United States—Except that the Governor should have power only by his negative to suspend the operation of a Law till the opinion of Congress thro the Representation of a Territorial Delagate should be had thereon—
                     The office of Commodant of Districts can be of no manner of use here—surely it cannot be the intention of our Government to drive the settler from his possession without a trial or without a hearing—and it is confidently believed that resistance to the Sheriff or any other civil officer will prove less frequent in this Country than in any portion of the Union—
                     The salaries of these officers distributed among the militia as a reward for actual time spent in military improvement would prove far more beneficial—or probably an equivalent satisfaction for the services of those who have it in charge to prosecute on behalf of the United States with the means of procuring the attendance of witnesses would more happily and promptly tend to the due administration of justice and the prevention of those offences which it has been intended these Commodants should remove.
                     In the Indiana Territory  the attorney General has little more than nothing for his services—a witness gets nothing for his attendance and no means are provided for reimbursing the expences of the person who undertakes the subpoenaing of witnesses on a criminal prosecution—
                     A man in an honorable line of life, has been almost four years under our arrest upon a charge of perjury—no witness has as yet appeared against him, and the judge refused to discharge the defendant because the witnesses did not attend—The intentions of the Judge may be pure and upright, but the constitution and the Law becomes a dead letter—While the guilty escape the innocent are punished—I do not mention this as a solitary instance numerous cases of the kind might be stated—
                     The Government notwithstanding the security of the law in that case provided will be troubled by unauthorised settlers upon the public Lands. It was the general practice before the first day of October last for every emigrant coming to the country to settle down upon the public Lands and the same practice has obtained more or less since that time—The law on this subject was well known in this country early in May last—It had been promulgated thro the channel of various newspapers which circulated here—and we find the convention rational debating upon the Sanguenary act as they stile at the commencement of September last yet the memorial states they are to be punished for breach of laws they never knew and to suffer imprisonment for disobediance to such as they have not the means of knowing—That the Laws have not been published in the French Language may be considered a serious as well as a just complaint—
                     These squatters upon the public Lands it will be impossible for the Commodants to remove from their habitations unless it be at their own peril—There is no means to determine from the records whether the settler had legal right or not to settle—he may have a lawful permission from a Spanish Commodant in his pocket there is no method to compel him to shew his authority except in a court of Law—and how will the expences of the lawsuits be defrayed? A Government like this has no funds—it has not the means of raising any—The District must look to Congress and to them alone for money to discharge the public Burthens—It may be easily foreseen that the same difficulties which hitherto have existed in the Indiana will exist here in the administration of Public justice—
                     A very considerable revenue may in time be drawn from the Lead mines in this Country. At this time they are worthy the attention of the Government—The Gentleman who has written the disertation lately published on those mines would very gladly accept the agency on behalf of the United States without a Salary or any other reward than the exclusive privilege of purchasing sir the mineral which would belong to the United States should congress think proper to pass a law to Lease or work the mines at a certain tax payable in mineral—
                     Suppose only 980,000 lbs of mineral to be annually taken from the mines (a less quantity than has been for several years past dug at those mines) at 25 Cents tax on each hundred weight would produce yearly 2,450 Dollars which at 2 Dlls. per Cwt the estimated value of mineral will purchase 122,500 lbs—
                     The profit in smelting this quantity of mineral will be a sufficient compensation to the Superintendant and the sum of 2,450 Dollars would annually be receved into the public Treasury without any expence to the United States.
                     This calculation is made on the supposition that the Public agent should engage in the smelting business—I venture to say that the Executive branch of the Government would not select a more capable and trusty character than Moses Austin Esquire who is now extensively engaged in that business and who would readily accept the proposition from the Government—
                     
                        R. Easton
                        
                     
                  
                  
               